Judgment and order denying motion to set aside verdict reversed upon the law, with costs, and judgment directed for plaintiff for $3,372.88, with *756interest and costs. The verdict of the jury on the question as to whether or not plaintiff reserved the right to withdraw quotations in its discretion is against the weight of the evidence, in the light of the clauses on this subject contained in the alleged original agreement and subsequent yearly renewal agreements, embodied in plaintiff’s letters to defendants. Rich, Kapper and Scudder, JJ., concur; Lazansky, P. J., concurs in result; Young, J., dissents.